                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

SCOMA CHIROPRACTIC, P.A., a
Florida corporation, individually and as
the representative of a class of similarly-
situated persons

                Plaintiff,

v.                                                   Case No: 2:18-cv-256-FtM-38MRM

INNOVATION COMPOUNDING,
INC.,

              Defendant.
                                              /

                                          ORDER1

       Before the Court is the parties’ Joint Stipulation of Dismissal (Doc. 33) filed on

February 4, 2019. The parties seek to dismiss this action under Federal Rule of Civil

Procedure 41(a)(1)(A)(ii). (Doc. 33). Yet this is a class action lawsuit, and it is potentially

impacted by a recent amendment to Federal Rule of Civil Procedure 23(e). Thus, the

parties are ordered to address any implications that the Rule 23 amendment may have

on their Rule 41 dismissal and provide any documentation that the Court may require.

       Accordingly, it is now

       ORDERED:


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
       The parties are ORDERED to respond to the Court within seven (7) days from the

date of this Order.

       DONE and ORDERED in Fort Myers, Florida this 5th day of February, 2019.




Copies: All Parties of Record




                                          2
